i          i             i                                                                           i        i       i




                                         MEMORANDUM OPINION


                                                  No. 04-09-00680-CR

                                          IN RE Laurence C. ARMSTEAD

                                           Original Mandamus Proceeding1

PER CURIAM

Sitting:               Catherine Stone, Chief Justice
                       Karen Angelini, Justice
                       Phylis J. Speedlin, Justice

Delivered and Filed: November 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 22, 2009, relator Laurence C. Armstead filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his pro se “Motion to Reduce State Jail Felony to

Misdemeanor.”

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid




          … This proceeding arises out of Cause No. 2007-CR-7441-W , styled State of Texas v. Laurence C. Armstead,
           1

in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A.Vasquez-Gardner presiding.

           2
               … Attorney Sharon Thorn was appointed to represent relator in the criminal proceeding pending in the trial
court.
                                                                                     04-09-00680-CR

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion that relates directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-